Citation Nr: 1453224	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's increased rating claim and continued his noncompensable disability rating for his service-connected hearing loss. 

A review of the Virtual VA paperless claims processing system was conducted.


FINDING OF FACT

During the entire appeal process, the Veteran's bilateral hearing loss has been manifested, at worst, by Level II hearing in both ears. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit ("Fed. Cir.") and the Court of Appeals for Veterans Claims ("Vet. App." or "Court"). The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. When service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose of the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examination provided is adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Analysis of the Claim 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002). Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2. If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2013). In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3. Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Hearing Loss - In General 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

Increased Rating for Bilateral Hearing Loss

The Veteran was initially granted service connection for bilateral hearing loss in April 1978, but was assigned a noncompensable rating.  The Veteran alleges that his hearing has progressively gotten worse since that initial evaluation, and therefore, asserts that he is entitled to a higher disability rating than his current noncompensable rating.  The evidence, however, does not reveal a disability picture that would warrant a higher rating under VA regulations. Therefore, the claim for an increased disability rating for hearing loss is denied, and the Veteran's noncompensable rating is continued. 

In April 2011, the Veteran was afforded a VA C&P audiological examination. During this examination, the examiner noted that the Veteran complained about having great difficulty hearing conversations, and that he had to ask the speaker to repeat sentences multiple times before he could hear them. Upon examination the Veteran's hearing revealed the following pure tone thresholds, measured in decibels: 




HERTZ



1000
2000
3000
4000
Avg.
LEFT
20
45
60
70
48.75
RIGHT
20
20
55
80
43.75

Maryland CNC testing revealed speech recognition ability of 92 in the right ear, and 86 in the left ear.  These audiometry test results equate to Level I hearing in the right ear, and Level II in the left ear, using Table VI.  See 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing results in a 0 percent disability rating bilaterally.  Id.  Following the objective test results, the examiner affirmatively noted that the Veteran's hearing disability resulted in no functional effect on his ability to work or any daily activity.

Following the April 2011 C&P examination, and the subsequent rating decision, the Veteran obtained and submitted an audiological examination conducted by a private medical professional in March 2012. The examination of the Veteran's hearing revealed similar results as those of the April 2011 VA examination. The pure tone thresholds for the March 2012 private examination are as follows, measured in decibels: 




HERTZ



1000
2000
3000
4000
Avg.
LEFT
10
20
50
65
36.25
RIGHT
10
30
50
75
41.25

The examination also revealed speech discrimination recognition ability of 88 bilaterally. These audiometry test results equate to Level II hearing in both ears, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing remain noncompensable at 0 percent, bilaterally.  Id. 

The Board has considered the lay evidence of record when adjudicating this claim.  The Board acknowledges that the Veteran is competent and credible to report the symptomatology associated with his hearing loss. However, the Board notes that the rating criteria for hearing impairments are designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on the objective audiometric test results.  Therefore, lay evidence is not competent to assess hearing loss, and the Veteran's statements are accorded little probative value.

The Board notes the Veteran's wife's lay statements regarding the Veteran's difficulty hearing the television, as well as conversations when the person is not facing him directly. However, as stated previously, the Board accords little probative value in lay statements assessing/diagnosing the degree of the Veteran's hearing disability.  Instead the Board finds that the medical evidence on hand, both conducted by the VA and the private examiner, most probative in determining the level of the Veteran's disability. 

The Veteran also contends that his condition was not accurately tested during the various audiological examinations performed on him during the pendency of the claim. Specifically, the Veteran asserts that both examinations were done in a controlled, or "ideal", condition, where as his alleged problem is hearing in "everyday" situations and when there is background noise. Additionally, the Veteran contends that the tests do not factor in how such hearing loss affects his function in everyday life. 

The Board notes that, while the Veteran is competent and credible in reporting his experience of symptoms, he is not, however, competent to diagnose the degree in which his hearing has diminished against the proper diagnostic codes. See Jandreau v. Nicholson, 492 F.3d 1372; Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")   The Board has considered the Veteran's contensions, but finds the judgment of the medical professionals who examined him more persuasive in deciding what examinations were necessary in evaluating his hearing loss.  

Additionally, the VA examiner in the Veteran's April 2011 VA examination accounted for the possible functional loss due to the Veteran's hearing. The examiner not only noted that Veteran's report of difficulties hearing other people, but also affirmatively came to the conclusion that the combination of all his symptomology did not amount to any functional loss.   

Both the VA and private examiner's examination reports are the most probative evidence addressing the Veteran's hearing loss, because they are clearly factually informed, medically based, and responsive to this inquiry. The VA examiner provided a full and complete rationale for his opinion which was based on a review of the file and a thorough examination of the Veteran.  Similarly, the private medical examiner inquired about the Veteran's medical history and conducted a thorough audiological examination of the Veteran utilizing both pure tones and speech discrimination. 

Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss. The Board notes that regardless of which of the examinations highlighted above, none of the examinations revealed audiological evaluations that would warrant a compensable rating. Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Although the Board is extremely sympathetic to the Veteran's contentions, it is bound by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's noncompensable rating for bilateral hearing loss must be continued. 

Other Considerations

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the audiological examinations, both private and through the VA, that evaluated the Veteran's hearing loss, determined that there was no other functional impact on the Veteran's occupational and daily activities, other than hearing loss. The Board again notes the Veteran's wife's lay statement regarding her difficulty communicating with her husband as a result of his hearing loss. However, while these impairments on the Veteran's functional capacity are no doubt caused by the Veteran's hearing loss, they do not constituted an exceptional or unusual disability picture associated with the Veteran's hearing loss. The Board finds that, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.

Additionally, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral for consideration of an extraschedular rating is not warranted.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007). In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted. The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Id. at 455 .

Here, the April 2011 VA examination report contains a detailed description of the Veteran's subjective complaints, as indicated above.  The Board has also considered his written statements submitted in support of his claim. While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a noncompensable rating for bilateral hearing loss is denied 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


